DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 05/31/2022, with respect to claims 1-6, 8, and 12-24 have been fully considered and are persuasive.  The rejection of previous office action has been withdrawn. Upon further searches and considerations, claims 1-6, 8, and 12-24 are allowed because none of prior arts individually or in combination disclose the claim limitation of “receiving one or more configurations for governance requirement rules; receiving an indication of an update to one or more of code, a policy, a network configuration, or one of the governance requirement rules, the update impacting a resource in a provider network for an account that is to be analyzed using one or more of the governance requirement rules by an intent-based governance service; determining the one or more of the governance requirement rules to evaluate for compliance after the update based on at least a type of the resource, wherein the one or more of the governance requirement rules relates to code verification for a code segment; evaluating the one or more of the governance requirement rules for compliance using one or more reasoning engines according to two or more policies, wherein evaluating the one or more of the governance requirement rules comprises: generating one or more control flow graphs for the code segment; and evaluating all paths of the one or more control flow graphs to determine whether the one or more of the governance requirement rules are not followed for a given application programming interface call in the code segment; and displaying a result of the evaluating” as recites in independent claim 1 and 15.
Allowable Subject Matter
Claims are 1-6, 8, and 12-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425